Case 2:20-cv-00630-JMS-DLP Document 45 Filed 12/10/20 Page 1 of 2 PageID #: 789




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                               )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )        No. 2:20-cv-00630-JMS-DLP
                                                        )
 WILLIAM P. BARR, et al.                                )
                                                        )
                                Defendants.             )

   Order Granting Motion for Expedited Discovery and Denying Motion to Stay Discovery

        The plaintiffs' motion for leave to take limited expedited discovery, dkt. [40], is granted

 to the extent that the defendants' shall have through December 15, 2020, to respond to the

 plaintiffs' discovery requests. Given the time-sensitive nature of the plaintiffs' claims and the

 possibility that the plaintiffs will file another motion for preliminary injunction in the near future,

 there is good cause for expedited discovery.

        The defendants' motion to stay discovery, dkt. [42], is denied.

        The order directing the plaintiffs to respond to the defendants' motion to stay discovery,

 dkt. [44], is vacated.

        IT IS SO ORDERED.



Date: 12/10/2020
Case 2:20-cv-00630-JMS-DLP Document 45 Filed 12/10/20 Page 2 of 2 PageID #: 790




 Distribution:

 Robert A. Burgoyne
 PERKINS COIE LLP
 rburgoyne@perkinscoie.com

 Sarah Howland
 PERKINS COIE LLP
 showland@perkinscoie.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Caroline M. Mew
 PERKINS COIE LLP
 cmew@perkinscoie.com

 Lisa A. Olson
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 lisa.olson@usdoj.gov

 Jordan L. Von Bokern
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 jordan.l.von.bokern2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
